IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-137

                                         No. 182PA21

                                   Filed 16 December 2022

     STATE OF NORTH CAROLINA

                   v.
     JAQUAN STEPHON GETER


           On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

     of the Court of Appeals, 276 N.C. App. 377, 2021-NCCOA-98, affirming two

     judgments entered on 15 July 2020 by Judge R. Gregory Horne in Superior Court,

     Buncombe County, which revoked defendant’s probation. Heard in the Supreme

     Court on 24 May 2022 in session in the Old Burke County Courthouse in the City of

     Morganton pursuant to N.C.G.S. § 7A-10(a).


           Joshua H. Stein, Attorney General, by Liliana R. Lopez, Assistant Attorney
           General, for the State-appellee.

           Jason Christopher Yoder for defendant-appellant.


           MORGAN, Justice.

¶1         This Court allowed discretionary review to determine whether the Court of

     Appeals erred in affirming a trial court’s judgments revoking defendant’s probation

     entered over a year after defendant’s term of probation had expired. Because the trial

     court complied with the requirements of N.C.G.S. § 15A-1344(f)(3), it possessed the

     jurisdiction to revoke defendant’s probation after defendant’s term of probation had
                                        STATE V. GETER

                                         2022-NCSC-137

                                       Opinion of the Court



     expired and further did not abuse its discretion in determining that good cause

     existed for doing so after defendant’s term of probation had expired. Accordingly, the

     Court of Appeals decision is affirmed.

                            I.   Facts and Procedural History

¶2         Defendant pleaded guilty to possession of a firearm by a felon, resisting a

     public officer, possession of a stolen motor vehicle, and fleeing to elude arrest on 29

     August 2016 and was sentenced by the trial court to a total active term of twenty-two

     to forty-five months which was suspended in favor of an eighteen-month term of

     supervised probation. While defendant was still on probation, the Asheville Police

     Department executed a search warrant on defendant’s residence on 18 January 2017

     after conducting a series of controlled purchases of narcotics from defendant using a

     confidential informant. Upon executing the warrant, police recovered marijuana,

     defendant’s identification card which was situated on top of a digital scale, razor

     blades, a black ski mask, a .380 caliber pistol, and over $1,200 in cash. Of the

     recovered money, $40.00 had been used in an earlier controlled purchase of narcotics

     from defendant. On 23 April 2017, defendant was charged with possession of a

     firearm by a felon, possession of marijuana, possession of drug paraphernalia, and

     maintaining a dwelling for the purpose of keeping or selling controlled substances.

     On 9 February 2018 and 12 February 2018, defendant’s probation officer served and

     filed violation reports for each case of probation which alleged that defendant had
                                       STATE V. GETER

                                        2022-NCSC-137

                                      Opinion of the Court



     committed new criminal offenses while on probation and listed the pending charges

     which had resulted from the execution of the search warrant. Defendant’s probation

     expired on 28 February 2018, more than two weeks after he was served with the

     probation violation reports.

¶3         Defendant filed a motion to suppress the evidence which was seized during the

     search of his residence. The trial court granted defendant’s motion on 22 February

     2019, determining that the underlying warrant was too general in that it did not

     specify which of the two units of the duplex where defendant resided was the focus of

     the search. The State dismissed the charges against defendant on 17 March 2019.

     Defendant’s pending probation violation reports came on for hearing on 4 April 2019,

     at which time the State called the detectives who had executed the search warrant.

     Defendant’s probation violation hearing consisted of the detectives’ testimony, by

     which all of the items seized during the execution of the warrant—including the

     marijuana, firearm, and digital scales—were admitted as evidence that defendant

     had committed a new criminal offense while on probation. The trial court, finding

     that defendant had committed a new criminal offense while on probation, revoked

     defendant’s probation. Defendant appealed the trial court’s judgments to the Court

     of Appeals.

¶4         The State conceded, and the Court of Appeals agreed, that the trial court had

     failed to specify which of the criminal offenses committed by defendant would serve
                                        STATE V. GETER

                                         2022-NCSC-137

                                       Opinion of the Court



     as the basis for revocation, and that the trial court had failed to find whether good

     cause existed to revoke defendant’s probation after the probationary period had

     expired as required by N.C.G.S. § 15A-1344(f)(3). State v. Geter (Geter I), No. COA19-

     846, 2020 WL 3251033, at *5 (N.C. Ct. App. June 16, 2020) (unpublished). The Court

     of Appeals remanded the case for clarification from the trial court as to which

     criminal offense the trial court had determined that defendant had committed which

     would serve as the basis for revocation, and further remanded for new proceedings

     concerning whether good cause existed to revoke defendant’s probation after his term

     of probation had expired. Geter I, 2020 WL 3251033, at *5–6.

¶5         On 15 July 2020, the trial court conducted a hearing on whether good cause

     existed to revoke defendant’s probation after the expiration of his term and found

     that the State had intentionally delayed setting the probation violation report for a

     hearing as part of the State’s normal practice to allow a probationer’s pending charges

     to be resolved prior to the pending probation violation hearing. The resolution of

     defendant’s outstanding charges would have a likely dispositive effect on the alleged

     probation violations, according to the trial court. The trial court announced the

     following:

                  [W]hile the [c]ourt recognizes that the [c]ourt can proceed
                  with regard to a probation violation hearing alleging
                  pending charges prior to a person’s conviction on those
                  underlying offenses, the [c]ourt further acknowledges that
                  in this case the underlying offenses were contested. That a
                  Motion to Suppress was filed, heard, and granted by this
                                         STATE V. GETER

                                          2022-NCSC-137

                                        Opinion of the Court



                  [c]ourt.

                         ....

                        While the State could have proceeded with regard to
                  probation violation before the new offenses alleged were
                  adjudicated, the State did not do so. That the State chose
                  to prosecute the underlying action. Again, the Motion to
                  Suppress was heard at the jury term. . . .

                         The [c]ourt would find that this does constitute good
                  cause in that if the State — if Mr. Geter had been found
                  not guilty of those offenses, or if for whatever reason the
                  State had opted to dismiss the charges, that it would have
                  had a direct impact on the later hearing of the probation
                  violation.

                         Again, as reviewed — as shown in the transcript, as
                  well as the knowledge by this [c]ourt having heard the
                  Motion to Suppress, and then argument on the Motion to
                  Suppress, having been granted after probation violation, it
                  is clear to the [c]ourt that the State waited until disposition
                  of the underlying offenses alleged before proceeding with
                  the probation violation. The [c]ourt would find that this
                  would constitute good cause.

     The trial court reduced its finding of good cause to new judgments which revoked

     defendant’s probation and announced, “[The] court finds and concludes good cause

     exists to revoke defendant’s probation despite the expiration of his probationary

     period.” The judgments were entered on 15 July 2020 but related back to the original

     probation violation hearing on 4 April 2019.

¶6         Defendant appealed this second set of judgments revoking his probation,

     arguing before the Court of Appeals that “the ‘good cause’ found by the trial court

     failed as a matter of law” to satisfy N.C.G.S. § 15A-1344(f)(3) according to defendant’s
                                   STATE V. GETER

                                    2022-NCSC-137

                                  Opinion of the Court



interpretation of the opinion of the lower appellate court in State v. Sasek, 271 N.C.

App. 568 (2020). The Court of Appeals affirmed the trial court’s second set of

judgments revoking defendant’s probation. State v. Geter (Geter II), 276 N.C. App.

377, 2021-NCCOA-98. The Court of Appeals concluded that Sasek was inapplicable

because the judicial panel in the case vacated the defendant’s probation revocation

judgments not because there was evidence to suggest that any “good cause” that could

be inferred from the record was legally sufficient or insufficient, but specifically

because “there was no evidence in the record to indicate that good cause existed to

justify the untimely revocation.” Id. ¶ 11 (emphasis added). The trial court in Sasek

“erred by not making the required finding that good cause existed,” id. ¶ 12 (emphasis

omitted) (quoting Sasek, 271 N.C. App. at 576), unlike the trial court in the instant

case which, upon remand, provided both a written finding of good cause “supported

by the facts in the record” and an oral explanation of the reasoning behind the

findings, id. ¶ 13. Because the state’s jurisprudence and statutory enactments were

devoid of any factors or standard to apply in evaluating a finding of good cause, and

because the trial court had in fact made the good cause finding required by N.C.G.S.

§ 15A-1344(f)(3), the Court of Appeals concluded that the trial court had not abused

its discretion in revoking defendant’s probation despite the “significant and

unadvisable” delay between the expiration of defendant’s probation and the final

probation revocation hearing. Id. ¶ 15. Defendant petitioned this Court for
                                         STATE V. GETER

                                          2022-NCSC-137

                                        Opinion of the Court



     discretionary review of the unanimous decision of the Court of Appeals in Geter II

     which we allowed by order on 10 August 2021.

                                        II.   Analysis

¶7         Defendant first takes issue with the application of an abuse of discretion

     standard by the Court of Appeals in the lower appellate court’s analysis of the trial

     court’s finding of good cause. We agree with defendant that whether a trial court has

     the authority to revoke a defendant’s probation after the defendant’s term of

     probation has expired is a jurisdictional question. State v. Camp, 299 N.C. 524, 528

     (1980) (holding that “jurisdiction was lost by the lapse of time and the court had no

     power to enter a revocation judgment” because the trial court had failed to make a

     finding required by an earlier version of N.C.G.S. § 15A-1344(f)); State v. Bryant, 361

     N.C. 100, 103 (2006) (“In the absence of statutorily mandated factual findings, the

     trial court’s jurisdiction to revoke probation after expiration of the probationary

     period is not preserved.”). “We review issues relating to subject matter jurisdiction de

     novo.” State v. Oates, 366 N.C. 264, 266 (2012). Therefore, with regard to the statutory

     authority at issue in this case, a trial court’s jurisdiction to revoke a defendant’s

     probation after the expiration of that defendant’s probationary term is established

                  if all of the following apply:

                  (1) Before the expiration of the period of probation the
                  State has filed a written violation report with the clerk
                  indicating its intent to conduct a hearing on one or more
                  violations of one or more conditions of probation.
                                        STATE V. GETER

                                          2022-NCSC-137

                                        Opinion of the Court



                  (2) The court finds that the probationer did violate one or
                  more conditions of probation prior to the expiration of the
                  period of probation.

                  (3) The court finds for good cause shown and stated that
                  the probation should be extended, modified, or revoked.

     N.C.G.S. § 15A-1344(f)(1)–(3) (2021). The three enumerated conditions precedent to

     the trial court’s jurisdiction to revoke a defendant’s probation after the expiration of

     the term of probation are separate and distinct from one another.

                  Subsection (f)(2) of N.C.G.S. § 15A-1344 makes clear that
                  in order to revoke a defendant’s probation following the
                  expiration of his probationary term, the trial court must
                  first make a finding that the defendant did violate a
                  condition of his probation. After making such a finding,
                  trial courts are then required by subsection (f)(3) to make
                  an additional finding of “good cause shown and stated” to
                  justify the revocation of probation even though the
                  defendant’s probationary term has expired.

     State v. Morgan, 372 N.C. 609, 617 (2019).

¶8         In State v. Rankin, this Court analyzed the provision contained in N.C.G.S. §

     15A-805 that a trial court must enter an order compelling the attendance in court of

     any incarcerated person so long as the movant produces “good cause shown.” 312 N.C.

     592, 597 (1985) (emphasis added). The Rankin defendant had filed a motion to compel

     the attendance of five witnesses at his trial for first-degree sexual offense one day

     before the trial was calendared to begin. Id. at 595. Without providing the defendant’s

     attorney with an opportunity to show the good cause underlying counsel’s request for

     the attendance of one of the witnesses, the trial court denied defendant’s motion “on
                                        STATE V. GETER

                                         2022-NCSC-137

                                       Opinion of the Court



     the grounds that (1) no affidavits were submitted as to why the witness should be

     brought to court; (2) the witness did not testify at the previous trial; and (3) the

     witness’s presence was requested at a late date.” Id. at 598. In reversing the trial

     court’s decision to deny the Rankin defendant’s motion to compel the attendance of

     his proposed witness, this Court explained:

                          Certainly the statute does not require that affidavits
                  be submitted to show the “good cause” requirement of the
                  statute. Neither can we find [a] viable reason why a
                  witness must have testified in a previous trial in order to
                  be subject to production as a witness for any other given
                  trial. We do recognize, however, that a trial judge has the
                  duty to supervise and control the course and conduct of a
                  trial, and that in order to discharge that duty he is invested
                  with broad discretionary powers. Shute v. Fisher, 270 N.C.
                  247, 154 S.E.2d 75 (1967).

                         A late filed motion might delay the course of a trial
                  and invite dilatory tactics by other parties to litigation.
                  Therefore in [the] instant case it was incumbent on
                  defendant to show substantial reasons why his motion to
                  produce and compel the presence of the witness . . . was not
                  filed until the day before the trial was to commence. Our
                  examination of this record discloses, however, that
                  defendant’s motion was denied without permitting him to
                  show the “good cause” requirement of the statute or to
                  advance any reasons, if any he had, why the motion was
                  made at the eve of the trial. For this reason, under the
                  particular facts of this case, we hold that defendant was
                  effectively denied his right of compulsory process.

     Id. at 598–99.

¶9         The “good cause” discussed by this Court in Rankin contained within it at least

     two factors: implicitly, the reason why the attendance of the witness would be
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Opinion of the Court



       material to the defendant’s trial strategy, and explicitly, the reason why the

       defendant’s motion to compel the attendance of the witness was filed only one day

       prior to the start of trial. In superimposing these factors over the otherwise undefined

       good cause required to be shown by the statute at issue in Rankin, this Court focused

       on “the particular facts of this case,” id. at 599. Similarly, in the present case,

       N.C.G.S. § 15A-1344(f)(3) “wisely makes no attempt to enumerate” what constitutes

       good cause, instead leaving “it to the judge to determine,” Shankle v. Shankle, 289

       N.C. 473, 483 (1976). Consistent with our determinations in Rankin and Morgan, the

       “good cause” contemplated by N.C.G.S. § 15A-1344(f)(3) therefore must be shown by

       the State, as the proponent of the “ ‘good cause shown and stated’ to justify the

       revocation of probation even though the defendant’s probationary term has expired”

       and determined by the trial court, pursuant to its “broad discretionary powers.”

       Unfortunately, the dissent fails to appreciate the established soundness of the abuse

       of discretion standard which the appellate courts have routinely applied to the review

       of trial courts’ “good cause” determinations and would instead prefer a list of

       parameters to guide and direct such discretionary matters.

¶ 10         N.C.G.S. § 15A-1344(f)(3) also requires that the good cause to revoke a

       defendant’s probation be “stated.” Given the proximity and relation of the word

       “stated” to the aforementioned term “shown” within the language of the statute,

                          [w]e are . . . guided in our decision by the canon of
                    statutory construction that a statute may not be
                                            STATE V. GETER

                                             2022-NCSC-137

                                           Opinion of the Court



                      interpreted in a manner which would render any of its
                      words superfluous. This Court has repeatedly held that a
                      statute must be considered as a whole and construed, if
                      possible, so that none of its provisions shall be rendered
                      useless or redundant. It is presumed that the legislature
                      intended each portion to be given full effect and did not
                      intend any provision to be mere surplusage.

       Morgan, 372 N.C. at 614 (extraneity omitted). To avoid interpreting the requirement

       of N.C.G.S. § 15A-1344(f)(3) that good cause be “shown and stated” as imposing a

       redundant burden on the State, we hold that the good cause found by the trial court

       must be “stated” on the record, either in open court by the trial court, by a party with

       the trial court’s endorsement, or within the trial court record.

¶ 11            It is undisputed that written probation violation reports were filed with the

       clerk of court against defendant by the State prior to the expiration of defendant’s

       term of probation or that the trial court found—as was amply supported by the

       evidence—that defendant had in fact violated a condition of his probation by, at the

       least, being in possession of a firearm as a felon while on probation. The trial court,

       after receiving the “showing” by the State, explicitly found both orally and in writing

       that “good cause exists to revoke defendant’s probation despite the expiration of his

       probationary period.” The trial court went on to satisfy its statutory requirement by

       both finding good cause and “stating” in open court the basis for its finding of good

       cause.

¶ 12            The question before this Court, therefore, is whether the “good cause” found by
                                      STATE V. GETER

                                       2022-NCSC-137

                                     Opinion of the Court



the trial court in this case is legally sufficient to justify the trial court’s exercise of its

jurisdiction which is established by the strict adherence of the circumstances of this

case, as described above, to the enumerated conditions of N.C.G.S. § 15A-1344(f)(3).

In other instances where this Court has reviewed a trial court’s evaluation of good

cause, we have deferred to the trial court’s intimate view of the circumstances of each

case as the factfinder. In re S.M., 375 N.C. 673, 681 (2020) (holding that a trial court’s

determination of the existence of “extraordinary circumstances” and “good cause”

justifying a continuance in a termination of parental rights matter is reviewed for an

abuse of discretion); State v. Murphy, 321 N.C. 738, 740–41 (1988) (holding that there

was no error in a judgment when the trial court failed to find good cause in a

defendant’s request to sequester potential jurors during a capital murder trial);

Peebles v. Moore, 48 N.C. App. 497, 504 (1980), aff’d as modified, 302 N.C. 351 (1981)

(“What constitutes ‘good cause’ depends on the circumstances in a particular case,

and within the limits of discretion, an inadvertence which is not strictly excusable

may constitute good cause . . . .”). Even in the employment context, where our search

of the state’s jurisprudence has revealed a prevalent use of the phrase “good cause,”

the existence or dearth of good cause is, absent a statutory standard of review, “a

matter for the factfinder . . . to decide.” Intercraft Indus. Corp. v. Morrison, 305 N.C.

373, 377 (1982). Whether the jurisdictional requirements of N.C.G.S. § 15A-1344(f)(3)

are satisfied is a question of law: (1) whether a probation violation report was filed
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Opinion of the Court



       prior to the expiration of the defendant’s probation; (2) whether the trial court found

       that the defendant violated one or more conditions of his or her probation; and (3)

       whether the trial court found good cause “that the probation should be extended,

       modified, or revoked.” See N.C.G.S. § 15A-1344(f)(3). But whether good cause exists,

       being fact-intensive and dependent on the circumstances which result in the delay of

       a probation revocation hearing, is a finding of fact delegated to the discretion of the

       trial court.

¶ 13          What constitutes “good cause shown and stated” is a case-by-case, fact-specific

       determination which requires a trial court to consider the particular circumstances

       which mandate that good cause be shown. In probation violation hearing matters

       governed by N.C.G.S. § 15A-1344(f)(3) and its requirement of the existence of good

       cause in order for the trial court to be authorized to revoke probation after the period

       of probation has expired, we also find guidance in this Court’s treatment of

       continuance motions which are to be allowed upon “good cause shown.” In Shankle,

       this Court examined a situation in which a group of respondents in an estate action

       filed a motion to continue the trial after their retained counsel “left the court after

       the judge made strong remarks about respondents.” 289 N.C. at 478 (extraneity

       omitted). Now without counsel, the respondents in Shankle attempted to represent

       themselves after the trial court denied their joint continuance motion without

       providing a reason for the denial, which resulted in “obfuscation, judicial frustration,
                                   STATE V. GETER

                                     2022-NCSC-137

                                   Opinion of the Court



and mounting tensions all around.” Id. at 479. This Court reviewed the trial court’s

denial of the continuance motion for an abuse of discretion, while noting that Rule

40(b) of the North Carolina Rules of Civil Procedure provided that continuances “may

be granted only for good cause shown and upon such terms and conditions as justice

may require.” Id. at 482 (quoting N.C.G.S. § 1A-1, Rule 40(b)). This Court looked with

favor upon the absence of any factors or definitions of “good cause” within the rule, in

light of the wide array of reasons which may be asserted by a party wishing to obtain

a continuance. This Court explained:

             Considering the myriad circumstances which might be
             urged as grounds for a continuance[, N.C.G.S. § 1A-1, Rule
             40(b)] wisely makes no attempt to enumerate them but
             leaves it to the judge to determine, in each case, whether
             “good cause” for a continuance has been shown. Thus, a
             motion to continue is addressed to the sound discretion of
             the trial judge, who should determine it as the rights of the
             parties require under the circumstances. However, this
             discretion is not unlimited, and must not be exercised
             absolutely, arbitrarily, or capriciously, but only in
             accordance with fixed legal principles.

                    Further, before ruling on a motion to continue the
             judge should hear the evidence pro and con, consider it
             judicially and then rule with a view to promoting
             substantial justice.

Id. at 482–83 (extraneity omitted). We find this logic to be both compelling and

appropriate for the case at bar. Considering the vast variety of circumstances which

might justify the extension, modification, or revocation of a criminal defendant’s

probation after the expiration of the defendant’s term of probation, N.C.G.S. § 15A-
                                    STATE V. GETER

                                     2022-NCSC-137

                                   Opinion of the Court



1344(f)(3) does not delineate or describe any of them, but merely prescribes that, in

each case, it is up to the trial court to decide whether “good cause” to extend, modify,

or revoke a defendant’s probation after the expiration of the term of probation has

been shown. The trial court’s discretion in this matter “must not be exercised

absolutely, arbitrarily, or capriciously, but only in accordance with fixed legal

principles.” Id. at 483 (quoting 17 C.J.S. Continuances § 5 (1963)). “In reaching its

conclusion the court should consider all the facts in evidence, and not act on its own

mental impression or facts outside the record, although . . . it may take into

consideration facts within its judicial knowledge.” Id. (alteration in original) (quoting

17 C.J.S. Continuances § 97). Finally, the trial court’s “chief consideration” in

determining whether a defendant’s probation should be revoked despite the

expiration of the term of probation is whether “substantial justice” would be advanced

or offended by the post-expiration revocation. Id. (quoting 17 C.J.S. Continuances §

97). However, despite this Court’s recognition in Shankle that a trial court’s “sound

discretion” to determine good cause from any number of any combination of any series

of circumstances in a variety of cases—including probation violation hearings in

which actions taken after the expiration of probation are dependent upon the

existence of good cause—“is not unlimited, and must not be exercised absolutely,

arbitrarily, or capriciously, but only in accordance with fixed legal principles,”

nonetheless the dissent would prefer to more rigidly define and curtail a trial court’s
                                            STATE V. GETER

                                             2022-NCSC-137

                                           Opinion of the Court



       ability to find “good cause” in its discretion.

¶ 14          Applying an abuse of discretion standard to the trial court’s finding that good

       cause existed in this case to revoke defendant’s probation over a year after the

       expiration of defendant’s term of probation, we do not conclude that the trial court’s

       decision was arbitrary, capricious, or offended substantial justice. The record in this

       case demonstrates the manner in which both defendant and the State were benefited

       by the trial court’s determination of the existence of good cause. The probation officer

       filed probation violation reports against defendant on 9 February 2018 and 12

       February 2018—two weeks prior to the expiration of his probation, but ten months

       after defendant had been criminally charged for the behavior which served as the

       basis for the State’s efforts to revoke defendant’s probation. However, on all relevant

       dates, criminal charges were pending against defendant for behavior in which he

       allegedly engaged while he was on probation. Defendant’s probation expired on 28

       February 2018. Defendant filed a motion to suppress the evidence which supported

       the criminal charges against him almost a year after his probation had expired. The

       motion was heard and granted on 22 February 2019 by the same trial court which

       heard both defendant’s probation revocation matter and the hearing on remand to

       determine the existence of good cause. The State dismissed the charges against

       defendant on 17 March 2019. Less than a month later, the State brought forward the

       probation violation reports against defendant for hearing on 4 April 2019. Both the
                                    STATE V. GETER

                                     2022-NCSC-137

                                   Opinion of the Court



State and defendant had the potential benefit of the delay in the occurrence of the

probation violation hearing until after the resolution of defendant’s new criminal

charges as reflected in the trial court’s stated rationale for finding good cause:

             [I]f [defendant] had been found not guilty of those offenses,
             or if for whatever reason the State had opted to dismiss the
             charges, . . . it would have had a direct impact on the later
             hearing of the probation violation.

                    Again, as reviewed — as shown in the transcript, as
             well as the knowledge by this [c]ourt having heard the
             Motion to Suppress, and then argument on the Motion to
             Suppress, having been granted after probation violation, it
             is clear to the [c]ourt that the State waited until disposition
             of the underlying offenses alleged before proceeding with
             the probation violation. The [c]ourt would find that this
             would constitute good cause.

The fact that the State’s dismissal of defendant’s underlying charges did not have a

“direct impact on the later hearing of the probation violation” is a product of

hindsight, not the trial court’s weighing of “the rights of the parties.” Shankle, 289

N.C. at 483 (quoting 17 C.J.S. Continuances § 5). After all, the State dismissed the

charges against defendant after it was discovered that the evidence was collected as

the result of a search warrant which did not specify which of the two duplex units

where defendant resided was the subject of the search, not after the evidence against

defendant was presented to a jury. Meanwhile, the State was afforded the

opportunity to await the outcome of defendant’s trial on the new criminal charges

and the potential effect on the probation violation allegations, in the event that
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Opinion of the Court



       defendant was found guilty of the underlying charges.

¶ 15         Defendant further asserts that the Court of Appeals violated the principle of

       stare decisis and this Court’s holding in In re Civil Penalty, 324 N.C. 373 (1989), by

       “fail[ing] to apply two key holdings from its own prior published and binding

       precedent in State v. Sasek.” We disagree. The lower appellate court properly

       concluded that Sasek did not apply in the current case because, even if the trial court

       had made the required finding of good cause in Sasek, and the record had contained

       evidence to support an inferred existence of good cause in that case, the issue of the

       sufficiency of any good cause which may have existed was not before the Court of

       Appeals in Sasek; therefore, any comment on the issue by the Court of Appeals would

       constitute dicta and would also, in any event, remain discretionary in its application

       before this Court. Furthermore, defendant’s citation to Sasek is ineffectual in light of

       his argument that Sasek stands for the proposition that any “reasonable efforts”

       undertaken by the State to hold the revocation hearing earlier or before the

       expiration of his term of probation is a factor to consider in determining whether

       there is “good cause shown and stated” to revoke his probation after the term had

       expired. In Sasek, the Court of Appeals recalled its observation in Morgan that a

       probation revocation judgment should only be remanded, as opposed to vacated, when

       “the record contain[s] sufficient evidence to permit the necessary finding of

       ‘reasonable efforts’ by the State to have conducted the probation revocation hearing
                                   STATE V. GETER

                                     2022-NCSC-137

                                   Opinion of the Court



earlier.” Sasek, 271 N.C. App. at 575 (alteration in original) (quoting Morgan, 372

N.C. at 618). The lower appellate court’s citation to, and discussion of, this statement

from Morgan in the Court of Appeals’ Sasek opinion is misplaced and misleading

within the context of reviewing the good cause requirement of N.C.G.S. § 15A-1344(f).

In the present case, the dissent has also succumbed to this miscalculated reliance on

the concept of “reasonable efforts,” while erroneously and curiously claiming that the

statute requires a demonstration of both reasonable efforts and good cause, when

N.C.G.S. § 15A-1344(f) doesn’t mention “reasonable efforts.” The Court in Morgan, in

referencing the “reasonable efforts” undertaken by the State to conduct the revocation

hearing earlier, referred to this Court’s decision in Bryant. Morgan, 372 N.C. at 618

(citing Bryant, 361 N.C. at 104). Bryant, in turn, analyzed the version of N.C.G.S. §

15A-1344(f) which was existent at the time, and which explicitly required a trial court

to find “that the State has made reasonable effort to notify the probationer and to

conduct the hearing earlier.” 361 N.C. at 102 (emphasis omitted) (quoting N.C.G.S. §

15A-1344(f)(2) (2005)). However, the Legislature unequivocally eliminated the trial

court’s necessity to consider the State’s reasonable efforts to conduct the hearing at

an earlier time with the passage of Session Law 2008-129, which replaced the one

“reasonable effort” finding earlier required by N.C.G.S. § 15A-1344(f)(2) with two

findings which presently must be determined by a trial court: N.C.G.S. § 15A-

1344(f)(2) requires a finding that the “probationer did violate one or more conditions
                                              STATE V. GETER

                                              2022-NCSC-137

                                          Opinion of the Court



       of probation prior to the expiration of the period of probation” and N.C.G.S. § 15A-

       1344(f)(3) requires a finding of “good cause shown and stated that the probation

       should be extended, modified, or revoked.” 2008 N.C. Sess. Law 129, § 4; N.C.G.S. §

       15A-1344(f) (2021). Therefore, Morgan does not stand for the proposition, as argued

       by defendant, that the reasonable efforts undertaken by the State to hold the

       probation revocation hearing at an earlier date must be shown to, or found by, the

       trial court as a prerequisite to the trial court exercising its jurisdiction in extending,

       modifying, or revoking a defendant’s probation after the term of probation has

       expired.

                                       III.     Conclusion

¶ 16         The trial court complied with the provisions of N.C.G.S. § 15A-1344(f) and

       therefore possessed the jurisdiction to revoke defendant’s probation after his term of

       probation had expired. Specifically, pursuant to N.C.G.S. § 15A-1344(f)(3), the trial

       court did not abuse its discretion in determining that good cause existed for the

       revocation of defendant’s probation after his term of probation had expired. We

       therefore affirm the Court of Appeals decision for the reasons stated herein, and the

       trial court’s judgments revoking defendant’s probation are given full force and effect.

             AFFIRMED.
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting




             Justice EARLS dissenting.


¶ 17         The majority here holds that because the trial court “complied with N.C.G.S. §

       15A-1344(f)(3),” it has jurisdiction to revoke defendant’s probation 399 days after it

       expired and did not abuse its discretion in finding good cause for the delay. Because

       I disagree on both points and conclude that the majority’s decision provides

       inadequate guidance to trial courts, I respectfully dissent.

¶ 18         Though trial courts are rightfully afforded a high degree of discretion in

       making certain fact-intensive determinations, that discretion must be exercised

       within clear and consistent boundaries in order to safeguard fundamental

       constitutional principles of due process. These boundaries are particularly important

       in criminal law, in which a trial court’s discretionary rulings—like those involving

       the revocation of probation and institution of a term of active incarceration—can

       directly and severely impact basic personal liberties. See Gagnon v. Scarpelli, 411

       U.S. 778, 781 (1973) (observing that “the loss of liberty entailed [in probation

       revocation] is a serious deprivation” thus requiring the protections of due process).

¶ 19         Below, the Court of Appeals ruled that there is “no specific set of factors that

       must be considered in evaluating whether ‘good cause’ exists [for post-expiration

       probation revocation] under [N.C.G.S.] 15A-1344(f)(3).” State v. Geter, 267 N.C. App.

       377, 2021-NCCOA-98, # 14. In my view, that ruling untethers the trial court’s
                                            STATE V. GETER

                                             2022-NCSC-137

                                           Earls, J., dissenting



       discretion from “fixed legal principles,” thereby running afoul of constitutional

       protections against statutory vagueness and inviting inconsistent applications of the

       law. Shankle v. Shankle, 289 N.C. 473, 483 (1976). Further, it is the proper role of

       appellate courts to provide lower courts with certain minimum guidance regarding

       the contours of these constitutional guardrails. While the majority observes that

       there are some general limits on a trial court’s discretion, it does not state those limits

       with sufficient specificity to avoid unconstitutional vagueness and inconsistency in

       future determinations of “good cause” for probation revocation under N.C.G.S. § 15A-

       1344(f)(3).

¶ 20         Although the relevant statute plainly gives trial courts significant discretion

       in making this determination, the legislature could not have given trial courts the

       kind of virtually unreviewable discretion to trial courts the majority confers here, nor

       did it intend to do so. Such discretion will lead to unpredictable application of the

       “good cause” standard across the state; as a result, defendants will have little notice

       of what constitutes “good cause” to warrant revocation of probation after their

       probationary period has expired and no real idea how any given trial court will treat

       their case.

¶ 21         It is the function of appellate courts to interpret broad legislation that is

       susceptible to multiple meanings and provide guidance for trial courts tasked with

       applying statutes in the first instance. See, e.g., State v. Starr, 365 N.C. 314, 319
                                      STATE V. GETER

                                        2022-NCSC-137

                                      Earls, J., dissenting



(2011) (“We pause to provide guidance to trial court judges” regarding how to

“exercise [their] discretion” in order “to ensure compliance with N.C.G.S. § 15A-

1233(a).”); In re J.F., 237 N.C. App. 218, 227 (2014) (“We briefly address this

jurisdictional issue to provide guidance to trial courts faced with similar situations in

the future.”). Here, the text and purpose of N.C.G.S. § 15A-1344(f)(3) demonstrate

that there are limits to a trial court’s discretion under these circumstances. Trial

courts must make express findings of fact demonstrating that there is “good cause”

to revoke probation. “Good cause” is not just whatever a trial court thinks reasonable

on a given day; “good cause” necessarily incorporates an assessment of whether the

State made reasonable efforts to hold the revocation hearing before the probationary

period ended. Moreover, while delaying a probation revocation hearing to allow for

the disposition of underlying charges may sometimes be “good cause” for a delay, that

is true only when the outcome of those charges has some impact on a trial court’s

“good cause” determination. The State may not require defendants to wait years for

their revocation hearings under the guise that the disposition of their new charges

will be relevant, then proceed with revocation even though those charges have been

dismissed. Under these circumstances, the delay is without purpose and cannot

constitute “good cause.” Accordingly, I respectfully dissent.

                                 I.      Background
                                          STATE V. GETER

                                           2022-NCSC-137

                                         Earls, J., dissenting



¶ 22         Jaquan Stephon Geter began serving eighteen months of supervised probation

       on 29 August 2016. During his probation, the State charged Mr. Geter with new

       criminal offenses after a SWAT-team illegally searched Mr. Geter’s home and found

       drug paraphernalia, a pistol with ammunition, and cash, $40 of which had been used

       to purchase contraband pursuant to the investigation. On 22 February 2019, a trial

       court determined the evidence the SWAT-team obtained during the search had to be

       suppressed because they obtained it pursuant to an illegal warrant. The State

       subsequently dismissed these charges against Mr. Geter.

¶ 23         The State had no obligation to wait until those new charges were disposed

       before seeking to revoke Mr. Geter’s probation. See, e.g., State v. Crompton, 380 N.C.

       220, 2022-NCSC-14, ¶ 11 (noting that the trial court “found that the defendant had

       violated the condition of his probation to ‘commit no criminal offense’ ” based on its

       determination that he committed new offenses and charges were pending). Although

       the State was aware of these new charges—as well as other violations of his

       probation, such as Mr. Geter’s failure to complete his assigned community service

       hours and his GED—the State did not file probation violation reports immediately.

       Instead, the State waited 387 days after the alleged criminal conduct to file violation

       reports and an additional 399 days after Mr. Geter’s probation expired to hold his

       revocation hearing. In total, 806 days elapsed between the alleged criminal conduct

       and Mr. Geter’s probation revocation.
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



¶ 24         Mr. Geter’s probation hearing occurred over a year later on 4 April 2019. At

       that hearing, the State presented the illegally obtained evidence to support

       revocation. The trial court revoked Mr. Geter’s probation but failed to make a finding

       of “good cause” for revoking his probation after the expiration of the probationary

       period. On direct appeal, the Court of Appeals reversed the trial court’s revocation

       because (1) the trial court had failed to make a finding of “good cause,” and (2) it was

       ambiguous whether the court impermissibly revoked Mr. Geter’s probation for a class

       three misdemeanor. State v. Geter (Geter I), No. COA19-846, 2020 WL 3251033 (N.C.

       Ct. App. June 16, 2020).

¶ 25         At his second revocation hearing on 15 July 2020, Mr. Geter argued that

       because the State could have held the revocation hearing prior to the disposition of

       the underlying drug charges, the State did not have “good cause” to revoke his

       probation after the probationary period had expired. The State, although

       acknowledging that it did have the ability to hold revocation hearings prior to

       disposition, emphasized that it delays proceedings in “every single case” involving

       allegations of new criminal conduct. Otherwise, the State argued, “we would be

       having hearings all the time.” Additionally, the State noted that Buncombe County

       only holds one criminal session per week and probation hearings once every two

       weeks and that “99 percent of the time, if the underlaying evidence is suppressed or

       charges dismissed, the [S]tate does not pursue the revocation.” The State contended
                                           STATE V. GETER

                                             2022-NCSC-137

                                           Earls, J., dissenting



       that it “allowed the probation matter to be continued to afford Mr. Geter an

       opportunity to have his trial.” After hearing these arguments, the trial court found

       that “it is clear to the [c]ourt that the State waited until disposition of the underlying

       offenses alleged before proceeding with the probation violation. The [c]ourt would find

       that this would constitute good cause.”

¶ 26         Mr. Geter again appealed, arguing that the trial court erred because (1) “the

       record did not contain evidence the State made reasonable efforts to hold the hearing

       prior to expiration of probation” and (2) the idea that waiting for underlying criminal

       offenses to be resolved is “good cause” was expressly rejected by the Court of Appeals

       in” State v. Sasek, 271 N.C. App. 568 (2020). The Court of Appeals affirmed the trial

       court’s revocation order, concluding that “review of caselaw and our General Statutes

       has revealed no specific set of factors that must be considered in evaluating whether

       ‘good cause’ exists under N.C.[G.S.] § 15A-1344(f)(3).” State v. Geter (Geter II), 276

       N.C. App. 377, 2021-NCCOA-98, ¶ 14. According to the Court of Appeals, Sasek was

       inapplicable to Mr. Geter’s case because the trial court in his case did make a finding

       of “good cause.” Id. ¶ 12. This Court allowed Mr. Geter’s petition for discretionary

       review on 10 August 2021.

                                   II.   Standard of Review

¶ 27         “[A]n ‘ultimate finding is a conclusion of law or at least a determination of a

       mixed question of law and fact’ and should ‘be distinguished from the findings of
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



       primary, evidentiary, or circumstantial facts.’ ” In re N.D.A., 373 N.C. 71, 76 (2019)

       (quoting Helvering v. Tex-Penn Oil Co., 300 U.S. 481, 491 (1937)). In contrast to abuse

       of discretion review, appellate courts reviewing ultimate findings ask whether the

       trial court’s “evidentiary facts reasonably support the trial court’s ultimate finding.”

       State v. Fuller, 376 N.C. 862, 2021-NCSC-20, ¶ 8 (concluding that a determination of

       whether a defendant “is a danger to the community” should be reviewed as an

       “ultimate finding”). But when there is no “rational connection between the basic facts

       . . . and the ultimate fact,” State v. White, 300 N.C. 494, 504 (1980) (cleaned up), or

       the evidentiary findings do not “adequately address” the legal conclusions, In re

       N.D.A., 373 N.C. at 78, the ultimate fact is not binding on appeal.

                                        III.    Analysis

¶ 28         Statutory interpretation begins with the text. N.C.G.S. § 15A-1344(f)

       enumerates three prerequisites that must be present before a trial court can revoke

       a defendant’s probation after expiration of the probationary period. The statute

       provides that a court

                    may extend, modify, or revoke probation after the
                    expiration of the period of probation if all of the following
                    apply:

                           (1) Before the expiration of the period of probation
                           the State has filed a written violation report with the
                           clerk indicating its intent to conduct a hearing on
                           one or more violations of one or more conditions of
                           probation.
                                   STATE V. GETER

                                     2022-NCSC-137

                                   Earls, J., dissenting



                    (2) The court finds that the probationer did violate
                    one or more conditions of probation prior to the
                    expiration of the period of probation.

                    (3) The court finds for good cause shown and stated
                    that the probation should be extended, modified, or
                    revoked.


N.C.G.S. § 15A-1344(f) (2021). As the majority notes, this version of the statute omits

language appearing in a prior version providing that revocation was permitted if the

“State has made reasonable effort to notify the probationer and to conduct the hearing

earlier.” Act of July 28, 2008, S.L. 2008-129, § 4, 2008 N.C. Sess. Laws 499, 503. That

version of the statute read:

             (f) Revocation after Period of Probation. — The court may
             revoke probation after the expiration of the period of
             probation if:

                    (1) Before the expiration of the period of probation
                    the State has filed a written motion with the clerk
                    indicating its intent to conduct a revocation hearing;
                    and

                    (2) The court finds that the State has made
                    reasonable effort to notify the probationer and to
                    conduct the hearing earlier.

N.C.G.S. § 15A-1344(f) (2007). Notably, the commentary to N.C.G.S. § 15A-1344 did

not change when the statute was revised: It provides that “probation can be revoked

. . . if a violation occurred during the period and if the court was unable to bring the

probationer before it in order to revoke at that time.” N.C.G.S. § 15A-1344 Official

Commentary.
                                           STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



¶ 29         This case raises two important questions regarding how to interpret this

       provision of the JRA. First, does N.C.G.S. § 15A-1344(f)(3) require the trial court to

       enter any evidentiary findings in support of its ultimate determination that good

       cause exists? Second, does N.C.G.S. § 15A-1344(f)(3) require the State to have made

       “reasonable effort . . . to conduct the hearing earlier” prior to seeking post-expiration

       revocation, as the previous version of the statute required? See N.C.G.S. § 15A-

       1344(f)(2) (2007). The majority answers no to both of these questions. I disagree.

¶ 30         In my view, the “shown and stated” language of N.C.G.S. § 15A-1344(f)(3)

       requires both that the State meet its burden that “good cause” exists and that the

       trial court state the reasons for which “good cause” exists, rather than simply making

       an express finding. See N.C.G.S. § 15A-1344(f)(3) (2021). Furthermore, although the

       legislature omitted the “reasonable effort” language in the current statute, trial

       courts must still consider “reasonable effort” by the State to hold the revocation

       hearing earlier in determining if “good cause” to revoke exists. The “good cause”

       language subsumes “reasonable effort” and grants trial courts greater, but not

       boundless, discretion to consider other factors. This interpretation closely follows the

       text of the statute and the legislative intent of the Justice Reinvestment Act, which

       was to limit the ability of trial courts to revoke probation after expiration and to

       restrict spending on incarceration so that the state could instead invest those

       resources in community programs to decrease crime.
                                            STATE V. GETER

                                             2022-NCSC-137

                                           Earls, J., dissenting




       A. The “shown and stated” language of N.C.G.S. § 15A-1344(f)(3) requires
          trial courts to include findings illustrating why “good cause” exists to
          revoke probation after expiration.

¶ 31         The majority holds that the trial court’s “good cause” determination is reviewed

       for abuse of discretion. This ignores the nature of the good cause inquiry and the

       statutory text. The JRA provides that trial courts may revoke probation after the

       probationary period has expired if “[t]he court finds for good cause shown and stated”

       that it is appropriate to do so. N.C.G.S. § 15A-1344(f)(3). There are two potential

       readings of the “shown and stated” language. The first gives meaning to all language

       in § 15A-1344(f)(3). Revoking probation after expiration requires (1) “[t]he court

       finds” that the State “show[ed],” and thus met their burden, that “good cause” exists;

       and (2) the court “state[s]” the reasons supporting its determination that “good cause”

       exists. This reading gives full effect to the statute.

¶ 32         The second reading, which the majority adopts only requires the trial court to

       find “good cause” without explaining why good cause exists. This reading renders the

       prefatory language “[t]he court finds” duplicative with the subsequent “shown and

       stated” language. To read “[t]he court finds” and “shown and stated” as identical

       conflicts with the principle that statutes “should not be interpreted in a manner

       which would render any of its words superfluous.” Coffey, 336 N.C. at 417. Instead,

       the State must show that good cause exists by meeting its burden of demonstrating
                                          STATE V. GETER

                                           2022-NCSC-137

                                         Earls, J., dissenting



       good cause at the revocation hearing and the trial court must state its explanation by

       entering findings in support of its ultimate finding that “good cause” exists to revoke

       after expiration. The statute requires evidentiary findings in support of the ultimate

       findings of “good cause.” Thus, the legislature intended the “shown and stated”

       language to require trial courts to not only find “good cause” but also to state the

       reasons why “good cause” exists for revocation.

¶ 33         This Court has previously held that trial courts must make an express finding

       that “good cause” exists to revoke probation after expiration. State v. Morgan, 372

       N.C. 609, 613 (2019). A trial court order does not satisfy this requirement simply

       because evidence exists in the record from which a court may infer “good cause.” Id.

       at 616. Instead, we explained that the language of § 15A-1344(f) clearly mandates

       that the trial court find both that “the probationer did violate one or more conditions

       of probation” and that there is “good cause shown and stated.” Id. at 614 (quoting

       N.C.G.S. § 15A-1344(f) (2017)).

¶ 34         Further, requiring specific findings of fact in “good cause” determinations

       aligns with the broader purpose of the JRA. The primary goal of the JRA is to “reduce

       . . . [state] spending on corrections and . . . reinvest the savings in community-based

       programs” to decrease crime. State v. Moore, 370 N.C. 338, 343 (2017) (quoting James

       M. Markham, The North Carolina Justice Reinvestment Act 1 (2012)). Probation

       revocations account for the largest percentage of North Carolina prison admissions
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



       each year. See N.C. Dep’t of Pub. Safety, Fiscal Year 2019–2020 Annual Statistical

       Report 11, https://files.nc.gov/ncdps/FY-2019-20-Annual-Statistical-Report.pdf. An

       interpretation of the act that would allow trial courts to revoke probation whenever

       they deem fit would be in tension with the JRA’s goals. By contrast, interpreting the

       JRA to require evidentiary findings to support a good cause determination ensures

       that courts allow post-expiration revocations only in circumstances where they are

       truly warranted. Interpreting § 15A-1344(f)(3) in this way also ensures an adequate

       record for appellate review. By contrast, in concluding that a trial court may simply

       state that “good cause” exists to revoke, the majority introduces a standard that is

       virtually unreviewable and enables the State to potentially abuse calendaring of

       revocation hearings at the expense of defendants. The “shown and stated” language

       in the statute requires trial courts to illustrate why good cause exists, imposing a

       necessary guardrail protecting against unnecessary revocations after expiration of

       the probationary period.

       B. Trial courts must consider whether the State made “reasonable effort”
          to conduct the hearing prior to revocation in order to determine if
          “good cause” exists for post-expiration revocation.

¶ 35         Concluding that trial courts must include findings illustrating why “good

       cause” exists calls for this Court to give meaning to “good cause.” Establishing factors

       grounded in the interpretation and legislative intent of § 15A-1344(f) will enable trial

       courts to apply the statute uniformly in a way that provides defendants notice as to
                                           STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



       what constitutes “good cause.” The statute does require the State to show and the

       trial court to state that the State made “reasonable effort” to hold the hearing earlier.

       Finally, because the legislature did broaden the statutory language from “reasonable

       effort” to “good cause,” trial courts are also free to consider other relevant factors or

       scenarios. “Good cause” subsumes, but is not limited to, a “reasonable effort” analysis.

¶ 36         When a trial court fails to make an express finding of “good cause,” a reviewing

       court will vacate an order revoking probation unless the record includes sufficient

       evidence that may enable a court to conclude “good cause” exists on remand. Morgan,

       372 N.C. at 618. And the Court of Appeals concluded in Sasek that “the record [must]

       contain[ ] sufficient evidence to permit the necessary findings of ‘reasonable efforts’

       by the State to have conducted the probation revocation hearing earlier” to warrant

       remand. 271 N.C. App. at 575 (quoting Morgan, 372 N.C. at 618). Although Sasek is

       not binding on this Court, Sasek interpreted the latter version of the statute—the one

       at issue here—and we did not allow further review of that case. At a minimum, Sasek

       indicates that as of 2020, the Court of Appeals believed that the new version of the

       JRA incorporated its predecessor’s requirement that the State undertake “reasonable

       effort” for a good cause determination to be warranted.

¶ 37         Creating factor tests to guide trial courts in applying the law is often necessary

       to give effect to criminal statutes in a manner that comports with the rights of

       criminal defendants and avoids vagueness. In North Carolina, a statute is void for
                                           STATE V. GETER

                                             2022-NCSC-137

                                           Earls, J., dissenting



       vagueness where “men of common intelligence must necessarily guess at its meaning

       and differ as to its application.” In re Burrus, 275 N.C. 517, 531 (1969). Additionally,

       the language of the statute must provide a defendant with sufficient notice as to what

       criminal conduct the statute seeks to punish. State v. Elam, 302 N.C. 157, 162 (1981).

¶ 38          The Court of Appeals’ ruling potentially conflicts with the foundational

       constitutional principles of due process and equal protection by approving statutory

       vagueness. If there is “no specific set of factors that must be considered” within a trial

       court’s “good cause” determination, then trial courts enjoy functionally unbridled

       discretion to make this determination “on an ad hoc and subjective basis, with the

       attendant dangers of arbitrary and discriminatory application.” Grayned, 408 U.S. at

       109.

¶ 39          Indeed, the circumstances here illustrate the potential for inconsistent or

       arbitrary applications of the “good cause” requirement absent further guidance. The

       State conceded at the revocation hearing that it made no effort to hold the hearing

       earlier, instead opting to “wait and see” what happened to the underlying charges. At

       first glance, this explanation seems reasonable enough: a conviction on the

       underlying charges would likely support the State’s case for probation revocation,

       while a dismissal or acquittal of these charges would weigh against probation

       revocation. The trial court acknowledged this approach when it stated that “it is clear

       to the [c]ourt that the State waited until disposition of the underlying offenses alleged
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



       before proceeding with the probation violation.” The trial court likewise relied upon

       this “wait and see” approach in its “good cause” determination: It found “that this

       does constitute good cause in that . . . if for whatever reason the State had opted to

       dismiss the charges, that it would have had a direct impact on the later hearing of the

       probation violation.” (Emphasis added).

¶ 40         But this finding is squarely contradicted by what actually happened here: The

       State did dismiss the underlying charges against Mr. Geter, but the dismissal had no

       impact on the later hearing of the probation violation. That is, despite the dismissal

       of the underlying charges that supposedly influenced the State to “wait and see,” the

       State nevertheless forged ahead with seeking the post-expiration revocation of

       Geter’s probation. Under this “heads I win, tails you lose” framework approved by the

       majority opinion today, the mere fact of pending underlying charges against a

       defendant could always constitute “good cause,” regardless of the outcome of those

       charges. This result is prohibited by the plain language of N.C.G.S. § 15A-1344(f)

       itself, which enumerates the “good cause” determination required by subsection (f)(3)

       as a separate and distinct prerequisite from the mere fact “that the probationer did

       violate one or more conditions of probation prior to the expiration of the period of

       probation” required by subsection (f)(2). Finally, if, as the majority opinion observes,

       the State “likely felt confident that the same evidence, deemed excluded at

       defendant’s criminal trial, could very well satisfy the trial court that defendant had
                                           STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



       committed new criminal offenses while on probation under a less demanding

       standard,” then the State would have absolutely no reason to delay defendant’s

       probation revocation hearing until after the underlying charges were resolved; it

       could have presented that evidence to the trial court independently of the trial on the

       underlying charges. Instead, Geter’s probation revocation hearing was delayed until

       399 days after his probation expired, constituting a “significant and unadvisable

       [delay] in the administration of justice.” Geter, 2021-NCCOA-98, # 15.

¶ 41         These inconsistencies illustrate why, contrary to the ruling of the Court of

       Appeals below, there must be some “specific set of factors that must be considered in

       evaluating whether ‘good cause’ exists under [N.C.G.S.] § 15A-1344(f)(3). The

       responsibility for establishing those factors falls on the shoulders of this Court. While

       the majority opinion generally acknowledges that a trial court’s discretion in this

       matter must not be exercised arbitrarily but only in accordance with fixed legal

       principles, it stops short of addressing the Court of Appeals’ sweeping ruling and

       providing the necessary, more specific guidance about what “fixed legal principles” a

       trial court must consider. In my view, the high stakes of post-expiration probation

       revocation and the language of N.C.G.S. § 15A1344(f)(3) require this Court to do so.

       Indeed, “where a statute is ambiguous or unclear in its meaning, resort must be had

       to judicial construction to ascertain the legislative will, and the courts will interpret
                                          STATE V. GETER

                                           2022-NCSC-137

                                         Earls, J., dissenting



       the language to give effect to the legislative intent.” In re Banks, 295 N.C. 236, 239

       (1978).

¶ 42         As Mr. Geter correctly notes, this Court has established multifactor tests to

       give meaning to criminal statutes on numerous occasions, thus avoiding vagueness

       and providing defendants with sufficient notice. Such instances include State v.

       Tolley, 290 N.C. 349, 368 (1976), where we adopted factors to determine if a defendant

       should be shackled at trial; State v. Barden, 356 N.C. 316, 339 (2002), which

       announced voluntary confession factors; and State v. Spivey, 357 N.C. 114, 118 (2003),

       which established speedy trial factors. By creating factors that trial courts may

       consider in determining “good cause,” we can ensure uniform and clear applications

       of N.C.G.S. § 15A-1344(f)(3) consistent with all constitutional requirements.

¶ 43         Specifically, the statutory text, structure, purpose, and context, as well as

       foundational constitutional principles dictate that a trial court engaging in a “good

       cause” determination under N.C.G.S. § 15A-1344(f)(3) consider within its discretion:

       (1) the State and the court’s ability or inability to hold the probation revocation

       hearing in a timely manner; (2) the length of the delay between the alleged act

       warranting probation revocation and the subsequent hearing; and (3) the efforts

       made by the State or the court to conduct an earlier probation hearing. In my view,

       requiring consideration of these factors would properly honor the statutory text,

       purpose, and constitutional limitations while still affording the trial court broad and
                                          STATE V. GETER

                                           2022-NCSC-137

                                         Earls, J., dissenting



       necessary discretion in making this fact-intensive determination. Indeed, in addition

       to criminal defendants and the State, trial courts themselves could also benefit from

       this guidance by gaining statutory and constitutional landmarks to orient their

       discretionary ruling. Without providing this guidance, and without establishing any

       “specific set of factors that must be considered,” this Court allows trial court

       discretion to functionally undermine the statute’s purpose and foundational

       constitutional principles.

¶ 44         Establishing a “good cause” requirement that does not mandate finding

       substantive content such as “reasonable effort” effectively invalidates § 15A-1344(f)

       for vagueness. Adopting the majority’s position that “good cause” must simply be

       written and neither illustrated nor explained by finding that the State made

       “reasonable effort” to hold the revocation hearing earlier grants trial courts

       unreviewable discretion and does not put probationers on notice as to what

       establishes “good cause.” Trial courts’ application of the statute may vary widely,

       effectively preventing defendants from anticipating what may constitute “good cause”

       and from building arguments that “good cause” does not exist. Recognizing that the

       current version of the Justice Reinvestment Act incorporates the “reasonable effort”

       framework into its “good cause” requirement establishes workable guidelines for trial

       courts and clarifies the statutory requirements of § 15A-1344(f).
                                          STATE V. GETER

                                           2022-NCSC-137

                                         Earls, J., dissenting



¶ 45         Interpreting “good cause” as subsuming “reasonable effort” aligns with the

       official commentary to § 15A-1344. The exact language states: “probation can be

       revoked . . . if a violation occurred during the period and if the court was unable to

       bring the probationer before it in order to revoke at that time.” N.C.G.S. § 15A-1344

       Official Commentary. Because the legislature preserved the commentary, we must

       construe it as applicable to the “good cause” requirement. See Wing v. Goldman Sachs

       Tr. Co., N.A., 382 N.C. 288, 2022-NCSC-104, ¶ 54 (“When the legislature explicitly

       instructs the revisor of statutes to print the commentary with the statute, such

       reliance appears particularly appropriate.” (citation omitted)). The clear language of

       this guidance implies that the trial court should find the State could not bring in the

       defendant prior to revocation.

¶ 46         The “reasonable effort” factor analysis also makes sense of the Court of Appeals

       ruling in Sasek. Although the opinion is not binding on this Court, is important

       because the Court of Appeals concluded that, in order for a reviewing court to remand,

       it must hold “sufficient” evidence exists in the record “to permit the necessary

       findings of ‘reasonable efforts’ by the State to have conducted the probation

       revocation hearing earlier.” Sasek, 271 N.C. App. at 575 (quoting Morgan, 372 N.C.

       at 618). Moreover, Sasek suggests that the crucial question in determining “good

       cause” is whether the State made reasonable effort to conduct the hearing earlier. If

       appellate courts review the record for “reasonable effort” in deciding whether to
                                           STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



       vacate or remand, trial courts should be required to establish such findings in their

       order to support “good cause.”

¶ 47         “Good cause” must encompass, but is not limited to, the “reasonable effort”

       analysis. The previous version requires that the court “finds that the State has made

       reasonable effort to notify the probationer and to conduct the hearing earlier.” Act of

       July 28, 2008 § 4. Although the majority and the State are correct that the legislature

       omitted the “reasonable effort” language in the updated statute, this omission cannot

       grant trial courts unlimited discretion because the legislature also added the “good

       cause” requirement. Replacing the “reasonable effort” language with “good cause”

       does widen what trial courts may consider in determining “good cause,” but it is still

       a limit on when trial courts can revoke after expiration. The legislature intended the

       statute and the Justice Reinvestment Act to limit the possibility of revocation after

       expiration, limit the activation of sentences, and thus limit state spending on

       incarceration. “Good cause” should be read in accordance with this intent as requiring

       the State to show and for the trial court to state a finding that the State made

       “reasonable effort” to bring the probationer in earlier.

       C. Remand is necessary to determine if delaying Mr. Geter’s probation
          revocation hearing until after the disposition of his underlying criminal
          charges constitutes “good cause.”

¶ 48         Interpreting “good cause” as subsuming “reasonable effort” but leaving room

       for additional considerations in a trial court’s determination enables defendants to
                                           STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



       still have the option of acquiescing or delaying their probation revocation hearing

       until the disposition of their underlying charges. However, the disposition of those

       charges should affect the outcome of the probationary hearing. If a Court finds “good

       cause” shown and stated because the State and the defendant both agreed to wait

       until the disposition of the underlying charges, that disposition must affect the trial

       court’s exercise of discretion. Otherwise, there is no true “good cause” for delaying the

       hearing.

¶ 49         Although waiting to proceed with a revocation until after the disposition of

       underlying charges would ideally limit the number of total revocations, a blanket

       policy, like that of Buncombe County’s, has the potential to harm defendants, such as

       Mr. Geter, whose underlying charges have been dismissed or acquitted and yet are

       still the subject of revocation hearings. Simply put, trial courts cannot allow for the

       delay of probation revocation hearings until after the disposition of underlying

       charges only to revoke probation despite the dismissal or acquittal of those charges

       and still rule within the limiting parameters of the “good cause” requirement and the

       Justice Reinvestment Act.

¶ 50         Our precedents provide some context regarding what constitutes sufficient

       evidence of “reasonable effort” by the State sufficient for remand to be appropriate.

       In Morgan, this Court was “unable to say from our review of the record that no

       evidence exists that would allow the trial court on remand to make a finding of ‘good
                                           STATE V. GETER

                                             2022-NCSC-137

                                           Earls, J., dissenting



       cause shown and stated.’ ” Morgan, 372 N.C. at 618. Evidence to support our holding

       included a notice of revocation hearing with a scheduled date before the expiration

       period and remarks from the defendant’s counsel addressing the defendant’s

       significant mental health issues and inability to comply with terms of probation or

       appear in court. Id. at 611. Bryant suggests that neither a “failed scheduling effort

       alone” nor a defendant’s medical condition causing difficulty in scheduling is

       sufficient “to support a finding of reasonable efforts.” Bryant, 361 N.C. at 104. Finally,

       the Court of Appeals holding in Sasek suggests that when the record shows there was

       a hearing initially scheduled prior to expiration but does not explain why it did not

       take place, the matter does not warrant remand. Sasek, 271 N.C. App. at 576.

¶ 51         Buncombe County’s blanket policy of delaying probation revocation hearings

       until after the disposition of underlying charges alone cannot constitute “good cause.”

       The policy does not demonstrate that the State made “reasonable effort” to hold the

       hearing earlier. In fact, it supports the notion that the State purposefully wanted to

       delay the proceeding simply because it was inconvenient to the State to hold it earlier.

       In the trial transcript, the State noted that it is typical practice to wait until the

       disposition of underlying charges because if they “tried to hold hearings before

       probation expired, ‘we would be having hearings all the time.’ ” The State’s inability

       to accommodate probation hearings adequately and fairly in a timely manner cannot,
                                          STATE V. GETER

                                            2022-NCSC-137

                                          Earls, J., dissenting



       on its own, be held against defendants facing the possibility of revocation after the

       expiration of the probationary period.

¶ 52         However, in Mr. Geter’s case, there is enough evidence in the record that the

       State made “reasonable effort” to conduct the hearing earlier to warrant remand for

       the trial court to determine if “good cause” exists. Unlike in Bryant and Sasek, the

       State’s testimony suggests Mr. Geter acquiesced or potentially agreed for the

       “probation matter to be continued to afford [him] an opportunity to have his trial.”

       Additionally, there was significant restraint on the State’s ability to hold Mr. Geter’s

       revocation hearing earlier, which explains the failed scheduling efforts and further

       delays: Buncombe County only holds one criminal session per week and probation

       hearings only once every two weeks. In tandem with Mr. Geter’s agreement to delay

       the revocation hearing, the State’s calendaring restrictions support a remand;

       however, the latter would be likely insufficient alone. See Bryant, 361 N.C. at 104

       (holding a “failed scheduling effort alone” does not constitute sufficient evidence to

       warrant remand).

¶ 53         On remand, this case warrants serious consideration of two facts to determine

       if “good cause” existed to revoke Mr. Geter’s probation. First, despite the State’s

       statements that “99 percent of the time, if the underlying evidence is suppressed or

       charges dismissed, the [S]tate does not pursue the revocation,” the State still

       pursued, and the trial court granted, the revocation of Mr. Geter’s probation. The
                                             STATE V. GETER

                                             2022-NCSC-137

                                          Earls, J., dissenting



       delay to allow Mr. Geter the “opportunity to have his trial” had zero impact on his

       revocation hearing and should not constitute “good cause.” Second, Mr. Geter had

       violated other conditions of his parole, such as completing required community

       service hours and his GED, for which the State could have pursued modification or

       extension of his probation, yet the State instead pursued revocation on the basis of

       criminal conduct. The State had every opportunity to extend, modify, or revoke Mr.

       Geter’s probation prior to expiration, yet decided to wait 806 days total to do so.

¶ 54         Ultimately, if the State, with a defendant’s agreement, waits to proceed with

       revocation until after disposition of underlying charges, the disposition should have

       an impact on the trial court’s determination of “good cause.” Asking defendants to

       wait until well after their probationary period expires and then revoking their

       probation regardless of the fact that their underlying charges have been dismissed or

       acquitted is “significant and unadvisable in the administration of justice.” Geter II, ¶

       15.

                                       IV.     Conclusion

¶ 55         Requiring trial courts to make express findings of fact that demonstrate why

       “good cause” exists to revoke probation after expiration will limit such instances of

       extreme delay. This requirement is consistent with the text of § 15A-1344(f) and the

       purposes of the Justice Reinvestment Act. The majority errs by failing to enforce the

       statutory guardrails, such as requiring trial courts to illustrate why “good cause”
                                   STATE V. GETER

                                    2022-NCSC-137

                                  Earls, J., dissenting



exists, and to consider the factor of “reasonable effort” by the State to conduct the

hearing earlier, which impose a crucial limit on the ability of trial courts to revoke

probation after expiration of the probationary period. Because there is evidence in

the record of this case to suggest “reasonable effort” by the State exists, this matter

should be remanded.

      Justice HUDSON joins in this dissenting opinion.